 Case 17-14454-elf          Doc 755-5 Filed 07/12/21 Entered 07/12/21 10:42:32           Desc
                                   Service List Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 --------------------------------------------------- x
 In re                                               :       Chapter 11
                                                     :
                                                     :
 ISLAND VIEW CROSSING II, L.P.,                      :       Case No. 17-14454 (ELF)
                                                     :
                            Debtor.                  :
                                                     :
                                                     :
 --------------------------------------------------- x

                                     CERTIFICATE OF SERVICE

        I, Daniel M. Pereira, Esq., hereby certify that on July 12, 2021, a copy of the foregoing

First and Final Fee Application of Stradley Ronon Stevens & Young, LLP, Special Litigation

Counsel to the Debtor, for the Period July 18, 2017 through February 28, 2018, to be served upon

all parties listed in the attached services list in the manner indicated.


July 12, 2021                                            /s/ Daniel M. Pereira
                                                         Daniel M. Pereira, Esq.




                                                                                        4784918v.2
 Case 17-14454-elf    Doc 755-5 Filed 07/12/21 Entered 07/12/21 10:42:32         Desc
                             Service List Page 2 of 6



                                         Service List

By Email Via the Court’s CM/ECF System:

DAVE P. ADAMS on behalf of U.S. Trustee United States Trustee
dave.p.adams@usdoj.gov

ROBERT A. BADMAN on behalf of Interested Party County of Bucks
rab@curtinheefner.com, ns@curtinheefner.com

MORGAN S. BIRCH on behalf of Plaintiff Kevin O'Halloran
mbirch@kcr-law.com

GARY DAVID BRESSLER on behalf of Interested Party Bonnie Finkel, Chapter 7 Trustee for
the bankruptcy estates of Calnshire Estates, LLC and Steeple Run, L.P.
gbressler@mdmc-law.com, dwhite@mdmc-law.com;scarney@mdmc-law.com

GEORGE M. CONWAY on behalf of U.S. Trustee United States Trustee
george.m.conway@usdoj.gov

MICHAEL J. CORDONE on behalf of Creditor Stradley Ronon Stevens & Young, LLP
mcordone@stradley.com

MICHAEL J. CORDONE on behalf of Plaintiff KEVIN O'HALLORAN,in his capacity as
Chapter 11 Trustee for ISLAND VIEW CROSSING II,L.P.
mcordone@stradley.com

MICHAEL J. CORDONE on behalf of Plaintiff Renato Gualtieri
mcordone@stradley.com

STEVEN M. COREN on behalf of Plaintiff KEVIN O'HALLORAN,in his capacity as Chapter
11 Trustee for ISLAND VIEW CROSSING II,L.P.
scoren@kcr-law.com, ccapra@kcr-law.com

STEVEN M. COREN on behalf of Plaintiff Kevin O'Halloran
scoren@kcr-law.com, ccapra@kcr-law.com

JEFFERY A. DAILEY on behalf of Creditor Renato Gualtieri
jdailey@daileyllp.com

MARK J. DORVAL on behalf of STRADLEY RONON STEVENS & YOUNG, LLP
mdorval@stradley.com

EDMOND M. GEORGE on behalf of Creditor Prudential Savings Bank
michael.vagnoni@obermayer.com;turner.falk@obermayer.com;Lucille.acello@obermayer.com;
helen.belair@obermayer.com;coleen.schmidt@obermayer.com



                                                                               4784918v.2
 Case 17-14454-elf    Doc 755-5 Filed 07/12/21 Entered 07/12/21 10:42:32            Desc
                             Service List Page 3 of 6




EDMOND M. GEORGE on behalf of Defendant Prudential Savings Bank
michael.vagnoni@obermayer.com;turner.falk@obermayer.com;Lucille.acello@obermayer.com;
helen.belair@obermayer.com;coleen.schmidt@obermayer.com

JANET L. GOLD on behalf of Creditor Commonwealth Capital, LLC
jgold@egalawfirm.com, ksantiago@egalawfirm.com;dvillari@egalawfirm.com

ROBERT M. GREENBAUM on behalf of Debtor Island View Crossing II, L.P.
rgreenbaum@skhlaw.com, rgreenbaum@skhlaw.com

ARIS J. KARALIS on behalf of Attorney Karalis PC
akaralis@karalislaw.com, jhysley@karalislaw.com

ARIS J. KARALIS on behalf of Trustee Kevin O'Halloran
akaralis@karalislaw.com, jhysley@karalislaw.com

MICHAEL P. KELLY on behalf of Frank DelGrasso
mpkpc@aol.com, r47593@notify.bestcase.com

MICHAEL P. KELLY on behalf of Joseph Silva
mpkpc@aol.com, r47593@notify.bestcase.com

MICHAEL P. KELLY on behalf of Creditor Redevelopment Authority of Bucks County
mpkpc@aol.com, r47593@notify.bestcase.com

MICHAEL P. KELLY on behalf of Creditor Benjamin A Mastridge
mpkpc@aol.com, r47593@notify.bestcase.com

SAMANTHA J. KOOPMAN on behalf of Creditor Prudential Savings Bank
samantha.koopman@obermayer.com,
denise.richards@obermayer.com;Nicholas.Poduslenko@obermayer.com

SAMANTHA J. KOOPMAN on behalf of Defendant Prudential Savings Bank
samantha.koopman@obermayer.com,
denise.richards@obermayer.com;Nicholas.Poduslenko@obermayer.com

WILLIAM J LEVANT on behalf of Creditor Kaplin Stewart Meloff Reiter & Stein, P.C.
efile.wjl@kaplaw.com

BARBARA A. MERLIE on behalf of Creditor Bucks County Tax Claim Bureau
gferrante@rudolphclarke.com

BARBARA R. MERLIE on behalf of Creditor Bucks County Tax Claim Bureau
BMerlie@rudolphclarke.com


                                           2

                                                                                4784918v.2
 Case 17-14454-elf    Doc 755-5 Filed 07/12/21 Entered 07/12/21 10:42:32      Desc
                             Service List Page 4 of 6



LARRY L. MILLER on behalf of Creditor McElderry Drywall, Inc.
llmlaw@outlook.com

ANNA FRANCES PATRAS on behalf of Creditor Bohler Engineering PA, LLC
apatras@bohlereng.com

DANIEL MICHAEL PEREIRA on behalf of Creditor Stradley Ronon Stevens & Young, LLP
dpereira@stradley.com

KATHERINE L. PERKINS on behalf of Plaintiff KEVIN O'HALLORAN,in his capacity as
Chapter 11 Trustee for ISLAND VIEW CROSSING II,L.P.
kperkins@kcr-law.com

KATHERINE L. PERKINS on behalf of Plaintiff Kevin O'Halloran
kperkins@kcr-law.com

KATHERINE L. PERKINS on behalf of Trustee Kevin O'Halloran
kperkins@kcr-law.com

WILLIAM J. SALERNO on behalf of Creditor Bristol Borough
law.office.of.wjs@comcast.net

GRETCHEN M SANTAMOUR on behalf of Creditor Stradley Ronon Stevens & Young, LLP
gsantamour@stradley.com

WILLIAM E. SCOTT on behalf of Creditor Premium Excavating, LLC
bscott@jccslaw.com

ROBERT W. SEITZER on behalf of Trustee Kevin O'Halloran
rseitzer@karalislaw.com, jhysley@karalislaw.com

MICHAEL J. SHAVEL on behalf of Creditor Khandulans Ranganathan
mshavel@hillwallack.com, ldejesus@hillwallack.com;lharkins@hillwallack.com

MICHAEL J. SHAVEL on behalf of Creditor Samira Ranganathan
mshavel@hillwallack.com, ldejesus@hillwallack.com;lharkins@hillwallack.com

DAVID B. SMITH on behalf of Attorney Smith Kane Holman, LLC
dsmith@skhlaw.com, b.dr70286@notify.bestcase.com

DAVID B. SMITH on behalf of Debtor Island View Crossing II, L.P.
dsmith@skhlaw.com, b.dr70286@notify.bestcase.com

United States Trustee
USTPRegion03.PH.ECF@usdoj.gov


                                            3

                                                                             4784918v.2
 Case 17-14454-elf      Doc 755-5 Filed 07/12/21 Entered 07/12/21 10:42:32         Desc
                               Service List Page 5 of 6



MICHAEL D. VAGNONI on behalf of Creditor Prudential Savings Bank
michael.vagnoni@obermayer.com,
Lucille.acello@obermayer.com;helen.belair@obermayer.com;coleen.schmidt@obermayer.com;t
urner.falk@obermayer.com

MICHAEL D. VAGNONI on behalf of Defendant Prudential Savings Bank
michael.vagnoni@obermayer.com,
Lucille.acello@obermayer.com;helen.belair@obermayer.com;coleen.schmidt@obermayer.com;t
urner.falk@obermayer.com

MICHELLE SADIVA WALKER on behalf of Creditor Geostructures, Inc.
mwalker@walkerlawgroupllc.com

ROBERT RICHARD WATSON, JR on behalf of Creditor Bohler Engineering PA, LLC
rwatson@eastburngray.com

MATTHEW R. WILLIAMS on behalf of Plaintiff KEVIN O'HALLORAN,in his capacity as
Chapter 11 Trustee for ISLAND VIEW CROSSING II,L.P.
MWilliams@kcr-law.com

MATTHEW R. WILLIAMS on behalf of Trustee Kevin O'Halloran
MWilliams@kcr-law.com



Via First Class Mail:

  Americorp Construction, Inc.                Bucks County Electric
  1 South State Street                        260 Knowles Avenue, Suite 224
  Newtown, PA 18940                           Southampton, PA 18966


  Bucks County Tax Claim Bureau               Charles E. Shoemakers Engineering
  55 East Court Street                        1007 Edge Hill Road
  Doylestown, PA 18901                        Abington, PA 19001

  Dawn O’Neil                                 Dorchester Capital
  601 W. Palmer Avenue                        1111 Street Road
  Morrisville, PA 19067                       Southampton, PA 18966

                                              IPFS Corporation
                                              1760 Market Street, Suite 401
  MJ Carpentry                                Philadelphia, PA 19103
  312 Oxford Valley Road, Suite A
  Fairless Hills, PA 19030


                                          4

                                                                                  4784918v.2
Case 17-14454-elf    Doc 755-5 Filed 07/12/21 Entered 07/12/21 10:42:32       Desc
                            Service List Page 6 of 6



United States Plumbing                     Joseph Ferry, Esq.
P.O. Box 476                               1515 Market Street, Suite 1200
Glen Mills, PA 19342                       Philadelphia, PA 19102

Kaufman, Coren & Ress, P.C.                Monica L. Caione
2001 Market Street, Suite 3900             12 Fillmore Street
Philadelphia, PA 19103                     Bristol, PA 19007

IPFS Corporation                           Ralph DiGuiseppe, III
30 Montgomery Street, Suite 1000           Long and Foster Real Estate
Jersey City, NJ 07302                      1099 W. Baltimore Pike, Suite E
                                           Media, PA 19063

Jerry E. Peer, Jr., on behalf of           Gerard Kershbaumer
Creditor BKRE Investments, LLC             12 Winding Lane
545 Metro Place South, Suite 435           Newtown, PA 18940
Dublin, OH 43017-3386
                                           Kevin O’Halloran
                                           P.O. Box 723307
                                           Atlanta, GA 31139




                                       5

                                                                             4784918v.2
